be grounds to dismiss the appeal); see also Varnum v. Grady, 90 Nev. 374,
                376-77, 528 P.2d 1027, 1028-29 (1974) (dismissing appeal for failure to
                timely file record on appeal).
                            It is so ORDERED.




                                                                                       J.
                                                          Pickering


                                                                         r , J.
                                                          Parraguirre



                                                          Saitta


                cc: Hon. Robert Teuton, District Judge, Family Court Division
                     Valarie I. Fujii & Associates
                     Clark County District Attorney/Juvenile Division
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                    2
(0) 1947A